Title: To James Madison from Elias Vander Horst, 1 October 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


1 October 1803, Bristol. Encloses a copy of his last letter, dated 12 Sept., since which he has received nothing from JM. Encloses also “an Acct. of the charges made for lights, Quarantine &cc. at this & the other Ports” in his district “on British & on foreign Vessels entering them,” as JM desired. Encloses also some newspapers and the latest London price current, to which he refers JM “for what is now passing in these parts of a Public nature.” Has failed “to procure an Acct. of the number of American Seamen admitted into the Infirmary of this City.” “The Managers of it assure me, they find it impracticable to discriminate, so as to ascertain with any degree of certainty (from the great number of Patients almost daily recd.) what number of them are Americans, for as the Charity is universal, no mention, in general, is made of the nation to which the Patient recommended belongs.” Is convinced, however, “that the amt. of our subscription is very inadequate to the expense incurred on Acct. of our Seamen.”
 

   
   RC and duplicate (DNA: RG 59, CD, Bristol, vol. 2). RC 1 p. Enclosures not found.



   
   For the American subscription to the Bristol infirmary, see JM to Vander Horst, 28 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:281 and n. 1).



   
   A full transcription of this document has been added to the digital edition.

